Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 1-22 are currently pending.
Claims 1-22 are examined herein.
Claim Objections
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
Applicant claims methods using and constructs comprising nucleic acids encoding polypeptides having 80% identity to SEQ ID NO:344 that will produce any of a range of phenotypes including increasing the yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, nitrogen use efficiency, abiotic stress tolerance and/or reducing the time to flowering or to inflorescence emergence of the plant wherein they are overexpressed.  
Applicant describes 21 sequences having at least 80% identity to SEQ ID NO:344 – SEQ ID NO:242 and 6416-6429.  Applicant describes SEQ ID NO:344 as an experimental class of polypeptides including SEQ ID NO:242 and 6416-6429 as “WYM23”.  (p. 165, p. 212).  Arabidopsis plants transformed to overexpress the WYM23 polypeptide of SEQ ID NO:242 showed increases in biomass, leaf area and number, rosette growth rate, harvest index and rosette size, seed yield and weight and decreases in flowering time and bolting, (Tables 55, 56, 57, 58, 59).  
Applicant does not describe polypeptides having 80% or more identity to SEQ ID NO:344 that would produce the required phenotypes.  The claimed genus of polypeptides is vast. Polypeptides having 80% identity to SEQ ID NO:344 encompass polypeptides having up to 41 substitutions, additions or deletions relative to SEQ ID NO:344 at any position, for a total of approximately 4.4x10112 variants.  Applicant describes no structure-function relationship with respect to the polypeptide of SEQ ID NO:344 and the recited phenotypes and does not in fact appear to actually overexpress SEQ ID NO:344 in any of the experiments described in the disclosure.  A search of related sequences shows that the polypeptide may be a homogentisate phytyl/prenyltransferase-related enzyme although it is unclear what the actual substrate is or what pathways it may be involved in.  After a careful search, the prior art otherwise appears to be silent with respect to the function of the polypeptide of SEQ ID NO:344.  In view of the large size of the claimed genus and the dearth of any teachings about the structure-function relationship of the polypeptide, the limited species provided by Applicant are insufficient to describe the claimed genus by virtue of example.  
Thus, Applicant does not sufficiently describe: (i) the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship; and (ii) the structural feature required to distinguish members of the claimed genus from other chemical structures.
Hence, Applicant has not, in fact, described the claimed invention within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from Claim 11.  Claim 11 requires that the promoter of Claim 4 is a wheat promoter.  However Claim 12 lists promoters from plants that are not wheat, such as the rice GOS2 promoter (SEQ ID NO:9797).  As such, Claim 12 does not include all of the limitations in the claims from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, Claim 12 is examined as depending from Claim 4.  Such an interpretation does not relieve applicant of the duty to amend the claims to remedy the identified deficiency.  
Claims 3, 6, 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 6 depend from Claim 1 and Claim 15 depends from Claim 13.  Claims 1 and 13 require that the encoded polypeptide shares at least 80% identity with SEQ ID NO:344.  However, 3, 6, 15 recite amino acid sequences including SEQ ID NO:6430 and the encoding sequence SEQ ID NO:1437, and SEQ ID NO:6430 does not fall within 80% identity to SEQ ID NO:344.  An alignment of the instant SEQ ID NO:344 and 6430 showing only 79.8% identity is as follows (this was the most favorable alignment score among those tested):
CLUSTAL O(1.2.4) multiple sequence alignment Identity – 79.8%



344      MAAEEAKKVEVEVTPEPEAPPAVPAAEPEAPAKDVTEEKAVIPAPAA-EEEKPPVDDSKA	59
6430     MAEEAAKKVEVEVAKEPEAAPAA----AEAPKEDVAEEKAVIPASEPPAAEEKPADDSKA	56
         ** * ********: **** **.     *** :**:********      *: *.*****

344      LVVVEKVADEKPADEK--AAHGGSNDRDIALARVETEKRNSLIKAWEENEKTKAENKAAK	117
6430     LAIVEKVADEPAAEKPAAEKQGSSNDRDLALARVETEKRNSLIKAWEENEKTKAENKAAK	116
         *.:*******  *::     :*.*****:*******************************

344      KVSAILSWENTKKANIEAQLRKIEEQLEKKKAEYAEKIKNKAAMIHKEAEEKKAMVEAKR	177
6430     KISAILSWENTKKANIEAELKKIEEQLEKKKAEYAEKMKNKVAIIHKEAEEKRAMVEAKR	176
         *:****************:*:****************:***.*:********:*******

344      GEEVLKAEEMAAKYRATGNSPKKTMGCFGA	207
6430     GEEVLKAEEMAAKYRATGHAPKKVIGCFGA	206
         ******************::***.:*****
As such, Claims 3, 6, 15 do not include all of the limitations in the claims from which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adams et al. (US 20090183270).
Applicant claims a method of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, nitrogen use efficiency, abiotic stress tolerance, and/or reducing time to flowering or to inflorescence emergence of a plant, comprising over-expressing within the plant, as compared to a native plant of the same species which is grown under the same growth conditions, a polypeptide comprising an amino acid sequence as set forth by SEQ ID NO: 344, or a homologous polypeptide thereof comprising an amino acid sequence having at least 80% sequence identity to said amino acid sequence set forth by SEQ ID NO: 344, thereby increasing the yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, nitrogen use efficiency, abiotic stress tolerance and/or reducing the time to flowering or to inflorescence emergence of the plant (Claim 1), the method of claim 1, wherein said over-expression is performed by transforming the plant with an exogenous polynucleotide comprising a nucleic acid sequence encoding said polypeptide, wherein said exogenous polynucleotide is operably linked to a promoter for directing expression of said nucleic acid sequence in a plant cell (Claim 4), the method of claim 4, wherein said promoter is heterologous to said exogenous polynucleotide (Claim 5),  the method of claim 1, further comprising selecting a plant over- expressing said polypeptide for an increased trait, selected from the group consisting of: yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, nitrogen use efficiency, and abiotic stress tolerance, as compared to a native plant of the same species which is grown under the same growth conditions (Claim 7).
Applicant further claims a method of producing a crop, comprising growing a crop of a plant expressing an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide comprising an amino acid sequence as set forth by SEQ ID NO: 344, or a homologous polypeptide thereof comprising an amino acid sequence having at least 80% sequence identity to said amino acid sequence set forth by SEQ ID NO: 344, wherein said plant is derived from a plant selected for increased yield, increased growth rate, increased biomass, increased vigor, increased oil content, increased seed yield, increased fiber yield, increased fiber quality, increased nitrogen use efficiency, increased abiotic stress tolerance, reduced time to flowering and/or reduced time to inflorescence as compared to a control plant, thereby producing the crop (Claim 13).
Adams et al. teaches a list of polypeptides that are useful in recombinant DNA to produce transgenic plants with enhanced agronomic traits.  (¶ 0057).  The list includes the Zea Mays protein of SEQ ID NO:1082, predicted to be involved in seed development.  (Table 2).  Adams et al. teaches that the recombinant DNAs of the invention typically comprise promoters that may be heterologous promoters (¶ 0042-0043).  An alignment of Adams et al. SEQ ID NO:1082 and the instant SEQ ID NO:344, showing 81.22% identity is as follows:
CLUSTAL O(1.2.4) multiple sequence alignment Identity – 81.22%


344      MAAEEAKKVEVEVTPEPEAPPAVPAAEPEAPAKDVTEEKAVIPAPAAEEEKPPVDDSKAL	60
1082     MAEEEAKKVEVEVTKEPEAA----------AKEDVADDKAVIPASDPPPPPPPADDSKAL	50
         ** *********** ****             :**:::******       **.******

344      VVVEKVADEKPADE--KAAHGGSNDRDIALARVETEKRNSLIKAWEENEKTKAENKAAKK	118
1082     AIVEKVADEPAPEKPAPAKQGGSNDRDLALARVETEKRNSLIKAWEENEKTKAENKAAKK	110
         .:*******   ::   * :*******:********************************

344      VSAILSWENTKKANIEAQLRKIEEQLEKKKAEYAEKIKNKAAMIHKEAEEKKAMVEAKRG	178
1082     VSAILSWENTKKANIEAELKKIEEQLEKKKAEYAEKMKNKVAMIHKEAEEKRAMVEAKRG	170
         *****************:*:****************:***.**********:********

344      EEVLKAEEMAAKYRATGNSPKKTMGCFGA	207
1082     EEVLKAEEMAAKYRATGHAPKKLIGCFGA	199
         *****************::*** :*****

Adams et al. further teaches a method of transforming plants to produce plants with enhanced traits comprising recombinant DNAs and producing progeny from those plants and selecting plants from the progeny that exhibit enhanced traits (Claim 14).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Adams et al. such that the plants overexpress the sequence of Adams et al. SEQ ID NO:1082 and that such plants are selected for increased seed yield or yield.  One having ordinary skill in the art would have been motivated to do this because Adams et al. explicitly teaches that the sequence of SEQ ID NO:1082 is involved in seed development and is useful in producing transgenic plants having enhanced agronomic traits.  As such the claims are obvious in view of the teachings of the prior art.  
Conclusion
Claims 16-22 are allowed.
Claims 2-3, 6, 8-12, 14-22 appear to be free of the prior art.  The closest prior art is Adams et al. (US 20090183270), the teachings of which are set forth in the record, but Adams et al. does not disclose, teach or otherwise render obvious the inventions as claimed in view of the teachings of the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662